      Case 2:20-cv-00555-LPL Document 7 Filed 11/13/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                               FOR THE
                   WESTERN DISTRICT OF PENNSYLVANIA

JASON CLOVER,                                )
                                             )
                                             )
              Plaintiff                      )
                                             ) Case No.: 2:20-cv-00555-LPL
       v.                                    )
                                             )
TATE & KIRLIN ASSOCIATES, INC.,              )
                                             )
                                             )
              Defendant                      )
                                             )

                      NOTICE OF VOLUNTARY DISMISSAL


TO THE CLERK:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

dismisses the Complaint with prejudice.




Dated: November 13, 2020                   BY: /s/ Amy L.B. Ginsburg
                                           Amy L.B. Ginsburg, Esquire
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Phone: (215) 540-8888 ext. 167
                                           Facsimile: (877) 600-2112
                                           Email: aginsburg@creditlaw.com
                                           Attorney for Plaintiff
      Case 2:20-cv-00555-LPL Document 7 Filed 11/13/20 Page 2 of 2




                            CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of November, 2020, a true and correct copy

of the foregoing pleading served via mail to the below:


David Shaver, Esq.
Surdyk, Dowd & Turner Co., L.P.A
1 Prestige Place
Suite 700
Miamisburg OH 45342
Phone: (937) 222-2333
Email: dshaver@sdtlawyers.com
Attorney for the Defendant


                                             /s/ Amy L.B. Ginsburg
                                             Amy L.B. Ginsburg, Esquire
                                             Kimmel & Silverman, P.C.
                                             30 East Butler Pike
                                             Ambler, PA 19002
                                             Phone: (215) 540-8888 ext. 167
                                             Facsimile: (877) 600-2112
                                             Email: aginsburg@creditlaw.com
                                             Attorney for Plaintiff
